             Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 1 of 77 Page ID #:81

                                          4

       AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                             for the

                                                  Central District of California

          United States of America

                        v.
                                                                       Case No.     SA ~ 9 ~ 2 ~
          CHAN HUNG LE,                                                                                              ~ tV ~

                        Defendant


                                                CRIMINAL COMPLAINT
               I,the complainant in this case, state that the following is true to the best of my knowledge and belief.
o~     Begiruii g on an unknown date but prior to June 1, 2010 and continuing to the present, in the counties of
 o     Or ge d Los Angeles,in the Central District of California, the defendant violated:
o~   v~
ZU   o      Code Section                               Offense Description
W~   N

 o   N          18 U.S.C. §371                              Conspiracy to Defraud the United States, to Traffic in
°~    _                                                     Counterfeit Goods in violation of 18 U.S.C. § 2320, and
oY                                                          to Import Merchandise Illegally in violation of 18
ow                                                          U.S.C. § 545
o~              18 U.S.C. § 1956(h)                         Money Laundering Conspiracy
                18 U.S.C. § 1349                            Conspiracy to Commit Mail Fraud and Wire Fraud

                18 U.S.C. § 1028A                           Aggravated Identity Theft

               This criminal complaint is based on these facts:
               Please see attached affidavit.
               D Continued on the attached sheet.



                                                                                   Complainant's signature

                                                                               Brent Rogan, Special Agent
                                                                                    Printed name and title
       Sworn to before me and signed in my presence.

       Date:
                                                                                      Judge's signature

       City and state: Santa Ana, California                            Hon. Karen E. Scott, U.S. Magistrate Judge
                                                                                    Printed name acrd title
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 2 of 77 Page ID #:82




                                T L~L~TT T[TTT




I, Brent Rogan, being duly sworn, declare and state as follows:

                            I. INTRODUCTION

        1.   I am a Special Agent ("SA") of the Department of

Homeland Security, United States Immigration and Customs

Enforcement (~~ICE"), Homeland Security Investigations (~~HSI"),

assigned to the Office of the Assistant Special Agent in Charge,

Orange County.     I have been a Special Agent with HSI since March

2008.     As part of my duties, I investigate violations of

criminal law relating to the illegal importation of contraband,

including counterfeit goods and controlled substances,

intellectual property rights ("IPR") violations, and related

money laundering.     My duties consist of enforcing the Tariff Act

and other laws, rules, and regulations governing the import and

export of goods and merchandise and payment of duties and fees.

     2.      During my career, I have conducted and participated in

numerous complex, multi-defendant investigations involving

commercial fraud, money laundering, manufacture of fraudulent

documents, trafficking of counterfeit goods, and related

financial crimes.     I have conducted and participated in

investigations that have resulted in the identification, seizure

and federal forfeiture of millions of dollars in cash and assets

and the seizure and forfeiture of millions of dollars in

counterfeit goods.     I have also been responsible for the

detection, arrest, and conviction of numerous individuals.

     3.      As part of my employment, I have received training

from ICE and U.S. Customs and Border Protection (`~CBP") relative

                                     1
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 3 of 77 Page ID #:83




to investigative techniques and the conduct of fraud, IPR and

financial investigations.      I have a working knowledge relating

to commercial fraud, including under-valuation,

misclassification, and trademark/copyright violations.

                        II. PURPOSE OF AFFIDAVIT

     4.      This affidavit is made in support of a criminal

complaint against, and arrest warrant for, CHAN HUNG LE (`ALE")

for violations of 18 U.S.C. ~ 371 (Conspiracy to Defraud the

United States, to Traffic in Counterfeit Goods in violation of

18 U.S.C. ~ 2320, and to Import Merchandise Illegally in

violation of 18 U.S.C. ~ 545); 18 U.S.C. ~ 1956(h) (Money

Laundering Conspiracy); 18 U.S.C. ~ 1349 (Conspiracy to Commit

Mail Fraud and Wire Fraud); and 18 U.S.C. ~ 1028A (Aggravated

Identity Theft) (the "Subject Offenses").

     5.      This affidavit is also made in support of search

warrants for (1) 15041 Bake Parkway, Unit C, in Irvine,

California (~~PREMISES A") described in Attachment A-1, (2) 27562

Deputy Circle, Laguna Hills, California (~~PREMISES B," and

together with PREMISES A, the ~~SUBJECT PREMISES") described in

Attachment A-2, and (3) the person of CHAN HUNG LE, as described

in Attachment A-3, for the items to be seized described in

Attachment B.

     6.      The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there


                                    2
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 4 of 77 Page ID #:84




is sufficient probable cause for the requested complaint and

warrants and does not purport to set forth all of my knowledge

of or investigation into this matter.        Unless specifically

indicated otherwise, all conversations and statements described

in this affidavit are related in substance and in part only.

               III. PREMISES AND PERSON TO BE SEARCHED'

      7.     The premises and person to be searched are the SUBJECT

PREMISES described in Attachments A-1 and A-2, and the person of

CHAN LE, as described in Attachment A-3, all of which are

incorporated herein by reference.

                          IV. ITEMS TO BE SEIZED

     8.      The items to be seized are the evidence, fruits, and

instrumentalities of violations of the Subject Offenses, as

described in Attachment B, which is incorporated herein by

reference.

                     V.   SUMMARY OF PROBABLE CAUSE

     9.    A long-term investigation by HSI and other law

enforcement agencies has demonstrated that EZ Elektronix is a

business in Orange County, California, that imports from China

and distributes in the United States counterfeit electronics

products, most commonly cellular telephones and phone parts.

The company is owned by LE and his wife, T.T.         It also operates

under the business names "Wholesale Gadgetfix," "Gadgetfix

Corp," ~~Gadget Parts Direct," ~~US Mobile Parts," ~~Pac Depot,"

and ~~Fix2save Inc."      EZ Elektronix is operated by LE and T.T.

along with employees J.V., M.N., and other family members and


                                    3
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 5 of 77 Page ID #:85




employees who have helped LE smuggle counterfeit parts into the

United States and evade inspection by U.S. and Hong Kong/Chinese

Customs officials.     LE has used multiple business names and

addresses, virtual offices, and post office boxes in at least

three different U.S. states to conceal the source and

destination of the smuggled counterfeit products.          Once the

counterfeit parts arrive, LE and others distribute them through

online stores run by LE under various names, such as eBay stores

"EZ Elektronix," "usmobileparts," "gadgetfix," and "fix2save."

The proceeds from the eBay sales are credited to bank accounts

owned by LE via PayPal Transfers.       The proceeds of the sales are

used by ZE to finance the on-going scheme including by wiring

funds to the Chinese counterfeit parts suppliers.

     10.   Between October 2011 and February 2015, LE's

businesses were the subject of one state and three federal

search warrants relating to importing and trafficking in

counterfeit cell phone parts and related products.          As described

below, LE's conduct appears to be continuing to the present: in

November 2018, HSI obtained counterfeit and misleadingly

advertised merchandise from LE during an undercover purchase of

cellphone parts from four of LE's eBay stores, and agents have

observed activity at his warehouse and on his eBay sites

consistent with his prior practices.

     11.   Based on evidence obtained in connection with those

actions, and other investigation set forth below, including

records relating to the shipment of and payments for counterfeit
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 6 of 77 Page ID #:86




products, LE and others have been and continue to be engaged in

a conspiracy to smuggle counterfeit cell phone parts from China

for sale in the United States, have caused over $72 million to

be transferred internationally to promote the scheme, have used

wires and the mails to carry out the fraudulent scheme, and have

used the means of identification of other persons during and in

relation to these activities.       Further, as described below,

there is probable cause to believe that evidence, fruits, and

instrumentalities of LE's historical and ongoing criminal

conduct will be found at his current warehouse location, his

residence, and/or on his person.

                   VI. STATEMENT OF PROBABLE CAUSE

     A.    Seizure of Counterfeit Shipments from China in 2010

     12.   Based on my review of written reports, electronic

customs records databases, and conversations with other federal

law enforcement officials, I know that between June and July

2010, CBP seized three shipments of counterfeit cell phone parts

that were imported by LE from China and Hong Kong to an EZ

Elektronix business address, 14841 Moran Street in Westminster,

California (the "Moran Street Premises").        These three shipments

contained a combined total of 755 counterfeit Apple iPhone LCD

screens that were marked with trademarked "Apple" logos and

"iPhone" wordmarks.     CBP mailed a seizure notification letter to

the intended delivery address for these seizures, stating that

the shipments were being seized by CBP because the contents had
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 7 of 77 Page ID #:87




been determined to be counterfeit.       No response was received and

the items have been forfeited.

      B.    Westminster Police Department Search Warrant in
            October 2011

      13.   In October 2011, officers from Westminster Police

Department ("Westminster PD") served a search warrant at the

Moran Street Premises in Westminster, California.          Based on my

review of the Westminster PD search warrant affidavit and

related reports, and my conversations with other law enforcement

officials knowledgeable about the investigation, I learned the

following pertinent facts about the events leading up to and the

execution of the warrant:

            a.   In January 2011, Apple contacted LE regarding the

presence of counterfeit Apple cellular telephone parts available

for sale online through a "Gadgetfix" eBay store owned and

administered by LE.     Apple asked LE to remove some of the

trademarked Apple items from the online store due to trademark

infringement violations.      As late as August 2011, Apple

investigators were still able to purchase counterfeit Apple

cellular telephone parts from the Gadgetfix eBay store.

            b.   In September 2011, detectives with the

Westminster PD initiated a criminal investigation of LE and

Gadgetfix based on information that LE was selling counterfeit

Apple cellular telephone parts through the Gadgetfix online

store on eBay.

            c.   On or about September 21, 2011, a Westminster PD

detective, acting undercover, emailed LE at

                                    D
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 8 of 77 Page ID #:88




"chanle@gadgetfixwholesale.com" and asked if it would be

possible to purchase cellular telephone parts directly from the

business located at the Moran Street Premises.         The Westminster

PD detective received an email from

"chanle@gadgetfixwholesale.com" confirming that it would be

possible to "stop by our store to pick them up."         The email also

confirmed that the business address of the physical store from

which the parts could be purchased was the Moran Street

Premises.

             d.     On or about September 27, 2011, a Westminster PD

detective, acting in an undercover capacity, entered the Moran

Street Premises and spoke directly to LE.        The detective

purchased three iPhone 4 back covers, one black, one pink, and

one blue.    The trademarked "Apple" and "iPhone" logos appeared

on all three of the back covers purchased from LE by the

detective.       At the time of purchase, both trademarked logos were

covered with a small strip of black tape on all three iPhone

back covers.      According to Apple representatives, counterfeiters

commonly cover logos and other registered marks in this manner

to conceal trademarks in an attempt to evade detection and

confiscation of counterfeit items by customs officials when the

parts are imported into the United States.

            e.     The back covers were sent by law enforcement to

Apple for examination and were determined to be counterfeit

based in part upon the fact that genuine iPhone 4 back covers

were only produced by Apple in two colors; black and silver.


                                    7
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 9 of 77 Page ID #:89




Additionally, Apple does not authorize the production,

distribution, or resale of trademarked parts or components of

the iPhone for any reason to anyone outside of Apple, to include

the aftermarket modification or repair of an iPhone.          According

to Apple representatives, there are many aftermarket parts that

can be used to fix an iPhone, but their trademarks are violated

when the "Apple" and "iPhone" logos are fraudulently placed on

non-genuine cellular telephone parts and the parts are sold as

genuine Apple iPhone components.

            f.     On or about October 18, 2011, officers from

Westminster PD served a search warrant at the Moran Street

Premises for possible violations of California Penal Code

Section 350 (Possession and Sales of Counterfeit Goods).           During

the search warrant, law enforcement officers located and seized

approximately 7,200 counterfeit Apple parts, miscellaneous

documents, and other digital media as evidence.

            g.     During the search, LE was interviewed, and

indicated the following:

                  i.    He was the owner of Gadgetfix and EZ

Elektronix.      He knew he was not an authorized reseller for Apple

products.

                  ii.   LE knew that the Apple iPhone parts that he

sold from his store at the Moran Street Premises and online

through eBay were in fact counterfeit, including that he was

aware that Apple only made that model of iPhone in "black and
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 10 of 77 Page ID #:90




white."     When asked why he continued to sell parts he knew were

counterfeit, LE indicated that lots of people did that on eBay.

                 iii. When LE claimed that some parts might be

"OEM"1 parts, the investigators and the industry representative

assisting with the search pointed out that there would be no

reason to black out the logo or text reading "Apple" if they

were genuine products, and further that those marks would not be

spelled incorrectly if the parts were authorized.          The

investigators also reiterated that even parts that don't have a

logo can still be counterfeit, if they are confusing.

                 iv.   When questioned, LE admitted that he

advertised the parts as OEM on eBay, and said, "I know it's

still bad, but it's not like I'm selling a [whole] fake iPhone."

The detective pointed out that customers still believed they

were getting an Apple product when they saw the logo, and LE

agreed that he advertised them as "OEM product," on his eBay

stores.

      C.    HSI Investigation and Search Warrant in February 2012

      14.   In February 2012, HSI special agents and officers from

Westminster PD served a federal search warrant at the Moran

Street Premises in Westminster, California.         Based on my review

of the HSI search warrant affidavit, related reports, and my


     1 "OEM" refers to "Original Equipment Manufacturer,"
generally meaning, in this context, a company that produces
parts and equipment that are used as components in the products
of another company, which then sells them to end users. That
is, LE has claimed that he buys genuine parts made, for example,
for Apple for use it is iPhones, but gets them direct from the
manufacturer, notwithstanding that Apple does not authorize such
sales of its trademarked products.
                                9
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 11 of 77 Page ID #:91




conversations with other law enforcement officials, I learned

the following:

            a.   On or about January 10, 2012, CBP officers at the

DHL facility in Los Angeles inspected an inbound international

shipment addressed to ~~EZ ELEKTRONIX" followed by LE's wife's

name, at an address in Costa Mesa, California that, based on

public real estate records, was LE's residence.

            b.   Examination of the shipment resulted in the

discovery of 250 pieces of cellular telephone parts bearing the

mark "Blackberry," 336 cellular telephone parts bearing the mark

"HTC," and 200 pieces of cellular telephone parts bearing the

mark "Motorola," all of which were certified by a CBP Import

Specialist as being counterfeit.         Other cellular telephone parts

bearing marks relating to Garmin Fone (50 pieces), Samsung (60

pieces), Sony Ericsson (10 pieces), T-Mobile (250 pieces) and

Verizon (205 pieces), were also discovered comingled in with the

Blackberry, HTC, and Motorola parts.        CBP inspectors observed

that black tape obscured the trademarks and logos on each of the

cell phone parts.     Based on my training and experience and the

totality of this investigation, I know that importers of

counterfeit cell phone parts often obscure the trademarks on the

parts, commingle various companies' parts in the same shipment,

and import "small" quantities of each part in an effort to evade

detection by customs officials and law enforcement and minimize

loss in the event of discovery.




                                    10
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 12 of 77 Page ID #:92




            c.    On or about February 6, 2012, CBP transferred the

seized shipment to HSI in Orange County in order to attempt a

controlled delivery of the counterfeit parts to the intended

recipient, LE's wife, at LE's residence in Costa Mesa,

California.

            d.   On or about February 14, 2012, HSI Orange County

agents obtained an anticipatory search warrant signed by the

Honorable Michael R. Wilner in Los Angeles, California.           The

search warrant included authorization to equip the three boxes

with electronic beacon devices that would alert agents when any

of the boxes were physically opened.

            e.   On or about February 15, 2012, HSI Orange County

agents, with the assistance of the Westminster PD, conducted a

controlled delivery of the boxes to the intended delivery

address on the shipping labels.       During the operation, HSI

agents observed a man, later identified as J.P., retrieve the

boxes and load them into a black BMW sedan.         J.P. was followed

b y HSI agents as he drove in the BMW sedan with the boxes to the

Moran Street Premises (i.e. the same location as the prior

Westminster PD search and seizure of counterfeit items) where

J.P. then loaded the boxes onto a cart and took them inside the

Moran Street Premises.      Within the hour, the electronic beacon

alerted the HSI agents that one of the boxes had been opened.

HSI agents and Westminster PD officers entered the business

pursuant to the search warrant.




                                    ~~1
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 13 of 77 Page ID #:93




            f.     The location was split into the EZ Elektronix

warehouse on one side and the Viet Bao Daily Newspaper on the

other.   J.P. and approximately nine other employees were

discovered in the warehouse portion of the Moran Street

Premises.     Following a brief field interview, all the occupants

of the business were allowed to leave the premises.          J.P.

volunteered to stay until LE, his uncle, arrived.          J.P. said

that LE had asked him to transport the shipment from the

residence in Costa Mesa to the Moran Street Premises using the

black BMW sedan, and to take the shipment inside to be opened.

J.P. added that the box was opened by J.V., an employee of EZ

Elektronix.      Upon finding the beacon transmitter in the box,

J.V. placed the transmitter on LE's desk.

            g.     During a search of the rest of the business, HSI

agents discovered approximately 11,700 additional cellular

telephone parts from various manufacturers that were suspected

to be counterfeit by representatives of a brand protection

consulting company that was assisting with the search.           The

items seized were valued at approximately $1,738,682 based on

the prices for parts as they appeared at that time on LE's

online eBay stores.     (A more accurate MSRP was unavailable as

manufacturers of these parts do not sell them to the public.)

            h.    During the search of the business, LE arrived and

was provided with a copy of the search warrant.         LE was read and

waived his Miranda rights and was interviewed by HSI agents.




                                    12
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 14 of 77 Page ID #:94




During the interview, and together with a subsequent written

statement, LE indicated the following:

                  i.   The consignee of the shipment, T.T., was his

wife, and LE had the shipments of cellular telephone parts

shipped to her name at the residence in Costa Mesa at the

recommendation of the Chinese cellular telephone parts

manufacturers in China in order to evade scrutiny by Hong Kong

customs officials but not by U.S. customs officials.

                 ii.   LE knew he was not authorized by any cell

phone manufacturer or company to sell their parts.

                 iii. LE sold the parts on eBay either to cell

phone repair stores or to end users.        He ordered parts primarily

from China but also occasionally from Canada, Mexico and other

distributors in the United States.

                 iv.   LE believed that of the cell phone parts

that he sold, including those that were being seized HSI, were

genuine OEM parts or "compatible" (without logos), and not

counterfeit, but added (again) that he knew he was not

authorized to sell these parts.

                 v.    LE told the HSI agents about the previous

search warrant conducted by Westminster PD in October 2011 at

that same location, during which all of the Apple parts in his

inventory bearing the Apple logo were seized.

                 vi.   LE said that he and his attorney had not at

that time received any final decision from the Orange County

District Attorney's Office as to whether any of the items that


                                    13
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 15 of 77 Page ID #:95




were seized by Westminster PD in October 2011 were officially

determined to be counterfeit.

                 vii. LE said that CBP had seized three of LE's

shipments of cellular telephone parts and he had received a

seizure notice for each seizure asking him to provide a letter

of authorization to import or sell the items from the

manufacturers or the owners of the trademarks.         Since he could

not provide the proper documentation, the shipments were

destroyed by CBP.

            i.   In his written statement, LE also claimed that

all of his parts were "1000 OEM products, which [I] got from

either overstock or refurbish ed] phones."         As noted above, this

claim is not consistent with LE's other statements or the marks

on the goods observed by investigators, or the unused quality of

the parts at issue, which did not appear to be taken from broken

devices.

            j.   LE added that most of the goods he received from

China had the logos covered, which he claimed was explained to

him as a way to clear Hong Kong and US customs more easily, so

he would not get asked for an "authorized letter."

      D.    Seizure of EZ Elektronix Shipments at DHL Facility in
            March 2012

      15.   Based on my review of pertinent reports, and

discussion with others involved, I know that on March 1, 2012,

HSI Orange County agents were contacted by employees at the DHL

facility in Irvine, California, regarding six separate shipments

that were being detained in the DHL facility.         The shipments

                                    14
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 16 of 77 Page ID #:96




were addressed to EZ Elektronix at the Moran Street Premises.

HSI Orange County agents inspected the shipments at the DHL

facility and found them to contain suspected counterfeit

cellular telephone parts.      A physical inventory of the parts

revealed approximately 3,795 counterfeit cellular telephone

parts that had small strips of black tape covering the brand

and/or logo on each part.      A large portion of the parts were

cellular telephone LCD faceplates.        There were also a small

number of cellular telephone back plates and LCD faceplates for

tablet computers.     The contents of all six shipments were seized

as evidence, and based on CBP policy, a seizure notice would

have been sent to the recipient address.

      E.    LE's Smuggling Scheme After February 2012

      16.   After the second search warrant at the Moran Street

Premises and the above seizures, it appears, as described in

detail below, that LE changed his importation practices.

Instead of importing counterfeit goods directly to his business

or residence in Southern California, LE caused drop-shipment

mailboxes to be opened in Oklahoma and Texas to receive these

shipments under the names of two fictitious companies, "JV

Trading Solutions" and later "JVU Unlock," and the names of two

of his employees, J.V. and M.N.       From there, the shipments would

be reshipped to locations in Southern California under a new

business name, "Pac Depot."      These shipments entered the United

States without being identified as counterfeit goods, and

without identifying LE as the importer of record.          Shipments not


                                    15
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 17 of 77 Page ID #:97




containing counterfeit goods continued to be shipped directly to

LE or his business in Southern California, saving on time and

expense for these less-risky products.         By these methods, LE

ensured that the shipments containing counterfeit goods would be

inspected at a different port of entry into the United States,

and would not be associated with any of his tainted business

names, or his own or his wife's name.        As described below, this

scheme was confirmed after the arrest and conviction of one of

his co-conspirators, Hongwei "Nick" Du ("Du"), by HSI and the

U.S. Attorney's Office for the Southern District of California

in 2015.    In particular, text messages exchanged between LE and

Du made clear that LE told Du to ship only unbranded products

directly to him, and to ship any trademark-infringing products

to one of the drop-shipment mailboxes.        Throughout this period,

LE offered counterfeit goods for sale via his various eBay

stores without identifying them as counterfeit items, and by

providing misleading information suggesting that the parts were

authentic or OEM.

            1.   Pac Depot and the Southern California Shipments

      17.   Based on my review of the business records, I know

that in March 2012, about one month after the HSI search

warrants, LE registered a new business name, ~~PAC-DEPOT, INC."

("Pac Depot") with the state of California, and identified a

person I believe to be LE's mother-in-law, H.B., as the owner.

LE did not, however, start a new eBay store under the name Pac

Depot.   Rather, based on my training and experience and


                                    16
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 18 of 77 Page ID #:98




knowledge of this investigation, I believe that LE did not want

to stop doing business under the names of the eBay stores for

which he had built up a reputation and thousands of ratings on

the site.     Therefore, Pac Depot was just a name to facilitate

his smuggling scheme, and LE continued to do business under the

same eBay store names as before.

      18.   My review of business records also showed that LE

opened a new warehouse location in Lake Forest, California,

although he maintained the Moran Street Premises as the public

address of his business.

      19.   International shipping records indicate that LE then

began to use the name Pac Depot (or variations thereof2) to

receive shipments from China to various addresses near the new

warehouse location in Lake Forest.        Based on the communications

with Du, described in more detail below, I believe that these

shipments were of goods that did not bear counterfeit

trademarks.

            2.   Opus Virtual Drop-Shipment Mailboxes

      20.   Based on documentation obtained from the business Opus

Virtual, and documentation and witness statements from the drop-

shipment mail services Mostly Mail and Office Solutions, HSI

agents learned the following:


     2 I know, based on my training and experience, that it is
common for persons engaged in unlawful importation of goods to
use variations on the names of receiving businesses and persons
in order to attempt to avoid being flagged by customs
procedures, and I saw numerous examples of this practice
throughout this investigation. For example, names might be
slightly misspelled, abbreviated, or hyphenated, or first and
last names reversed, etc.
                                17
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 19 of 77 Page ID #:99




            a.    In April of 2012 - that is, shortly after the HSI

search warrant and customs seizures of LE's counterfeit

shipments - Opus Virtual, a business that offers "virtual

offices" to companies around the United States, was contacted

from the email address jvtradingsolutions@gmail.com about

setting up virtual mailboxes by someone using the name of J.V.

(one of LE's employees, as described above).         As requested via

email, Opus Virtual proceeded to open accounts in the name of

"JV Trading Solutions" with two of its subcontracted locations,

"Mostly Mail," in Weatherford, Oklahoma, and "Office Solutions,"

in Greenville, Texas.      (JV Trading Solutions appears to be a

fictitious business name, as investigators have found no

California business registration documents under this name.)

J.V. was named as the accountholder of record, and the USPS

forms for "Application for Delivery of Mail Through Agent"

reflect the name and signature of J.V., with J.V.'s personal

residential address in Stanton, California, for each of the

accounts.    The Opus Virtual, Mostly Mail, and Office Solutions

account-opening documents include a copy of J.V.'s California

driver's license and his vehicle registration.

            b.   Mostly Mail began receiving packages from China

for JV Trading Solutions in May of 2012, which they would then

reship to one of the addresses used by Pac Depot (the new

business name registered in LE's mother-in-law's name) in

Southern California.     They would email the

jvtradingsolutions@gmail.com account with a list of shipments


                                    LI~:3
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 20 of 77 Page ID #:100




 that arrived each day, and inquire about what speed of

 reshipment service (express or overnight) was required for each

 shipment.     The user of the jvtradingsolutions@gmail.com email

 would respond with a list of the urgent packages, and would send

 their own shipping labels to be used for the reshipments.

             c.   Most of the emails from the

 jvtradingsolutions@gmail.com account were unsigned, but many

 were signed by one of LE's other employees, M.N., and at least

 one was signed "Chan" (i.e. LE).         Mostly Mail employees stated

 that they also spoke regularly by phone with M.N.

             d.   Mostly Mail would reship the packages to the

 Southern California addresses provided on the shipping labels,

 including in the names of Pac Depot and J.V. and M.N.

 personally.

             e.   In or around April 2014, Mostly Mail began

 receiving packages in the name of "JVU Unlock" in addition to JV

 Trading Solutions.     According to DHL records (described below),

 J.V. was most commonly the identified recipient for these

 packages as well, although M.N. was also often listed.

             f.   On or about February 7, 2015, four days after

 coconspirator Du was arrested (as described below), Mostly Mail

 received an email from the jvtradingsolutions@gmail.com account

 stating that JV Trading Solutions would no longer be receiving

 any shipments at Mostly Mail.      This was the last contact Mostly

 Mail received regarding this account, although Mostly Mail sent

 an email in April of 2015 saying that they were still receiving


                                     19
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 21 of 77 Page ID #:101




 payment from Opus Virtual for the account, and asking if the box

 should be kept open.     They received no response.      Mostly Mail

 also tried to get in touch about a shipment they had received

 for JV Trading Solutions after the February 7, 2014 terminating

 email, but after they received no response, the shipment was

 eventually turned back over to the parcel carrier.

            g.     Similar to Mostly Mail, the other mailing service

 contracted with Opus Virtual, "Office Solutions" in Greenville,

 Texas, began receiving packages for JV Trading Solutions in late

 April 2012, after the 2012 seizures of counterfeit goods from

 LE.   As with Mostly Mail, Office Solutions employees would then

 forward the packages to Pac Depot at addresses in Southern

 California.     At the same time that Mostly Mail began receiving

 shipments under the business name "JV Trading Solutions," Office

 Solutions also received a single shipment under that name,

 although this shipment appears to be an outlier, as it came

 after several months of inactivity with this mailbox, and there

 was no further activity after that.

            h.    At one point, the credit card to which Office

 Solutions billed the reshipping charges was changed to a card in

LE's wife's name.      The owner of Office Solutions said she

believed she had dealt with both J.V. and LE's wife over time.

            i.    The owner said she believed that JV Trading

Solutions may have stopped using Office Solutions because her

business would not guarantee same-day receipt and reshipping of

packages.


                                     20
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 22 of 77 Page ID #:102




              j.   Opus Virtual was contacted by the

 jvtradingsolutions@gmail.com account in April of 2013 about

 obtaining a different service in Texas, because the customer

 service at Office Solutions was not satisfactory.          When

 personnel at Opus Virtual asked more about what was required,

 the jvtradingsolutions@gmail.com email account responded "We

 just preferred Texas.     All our shipping forward are packages."

 The user of the email then asked for a box to be set up in

 Kansas City, Kansas, although it appears that this arrangement

 was never finalized.

       21.    According to international shipping records, between

 May 2012 and February 2015, Mostly Mail received approximately

 1020 shipments from Hong Kong and China for JV Trading

 Solutions/JVU Unlock.     Office Solutions received approximately

 88 shipments from Hong Kong/China for JV Trading Solutions

 between April 2012 and July 2013, with the one additional final

 package for JVU Unlock in April 2014.

      F.      Attempted Undercover Purchase in August 2013

      22.     On or about August 2, 2013, I interviewed a

 confidential source ("CS")3 who told me that the CS had purchased

 counterfeit cell phone parts from EZ Elektronix on several

 occasions.     The CS, at my direction, placed a consensually

 monitored phone call to a person he knew who worked at EZ

 Elektronix to purchase counterfeit cellular telephone parts.



     3 The CS had been contacted by law enforcement for possible
involvement in importing counterfeit electronics goods. He was
not charged.
                                21
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 23 of 77 Page ID #:103




 During the phone call with an EZ Elektronix employee, the CS

 attempted to place an order for parts over the phone but was

 directed to complete the purchase on one of the company's online

 eBay stores, and the person on the call denied that they sold

"logo" parts.     (This claim is irreconcilable with the eBay

 listings that consistently described parts as "OEM" - if these

 parts were in fact OEM parts, they would have logos on them.)

      23.   Later on the evening of August 2, 2013, the CS placed

 an order, at my direction and in an undercover capacity, through

 the Gadgetfix eBay online store for several cellphone parts,

 which I had directed should include parts that were advertised

 with brand names or trademarks.       The CS specifically requested

that the parts be sent with the trademarked logos by including,

 ~~SEND WITH APPLE LOGO PLEASE!" and ~~SEND W/ LOGO PLEASE" on the

"notes" section of the order form.

      24.   On or about August 5, 2013, the CS received the

following email from the Gadgetfix eBay online store: "Thanks

for your order with us. Unfortunately, we do not carry apple

parts with logos hence a full refund will be sent back to your

paypal. We appreciate your support and sorry for the

inconvenience.     Regards, Gadgetfix."     Even though the CS ordered

parts other than Apple, Gadgetfix did not fill the remainder of

the order, and I believe they may have seen the entire order as

suspicious and possibly connected to law enforcement.
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 24 of 77 Page ID #:104




       G.     Arrest and Conviction of LE's Supplier, Hongwei "Nick"
              Du

       25.    Based on my review of investigative reports, search

 warrants, court documents and other written records, as well as

 my communications with law enforcement agents involved in the

 operation, I know the information in the following paragraphs

 about the investigation, arrest, and conviction of one of LE's

 counterfeit parts suppliers, Hongwei "Nick" Du, by HSI agents:

              a.   Beginning in 2013, Octavio Cesar Sana ("Sana"), a

 resident of San Diego County, along with Du and his China-based

 company "Saduan Industrial," were the subjects of an HSI San

 Diego criminal investigation for shipping counterfeit cell phone

 parts from China for sale in the United States.         HSI San Diego

 agents obtained a warrant pursuant to 18 U.S.C. ~ 2703 for the

 email account Du used to communicate with Sana.         During the

 search, agents recovered emails sent by Du to LE about the

 purchase and importation of cellphone parts into the United

 States.     Several invoices for the sale of counterfeit cell phone

 parts from Du to LE were also discovered in these emails.           Chat

 messages and emails recovered from Du's phone showed that in

 January 2015 LE made arrangements for Du to travel to the United

States from China for a meeting with LE.         Du listed LE as his

point of contact in the United States on his visa application.

             b.    During this visit to the United States in early

February 2015, Du met with Sana and HSI San Diego undercover

agents (UCAs) in San Diego County.        Du and Sana were led to

believe that the UCAs were prospective customers interested in

                                     23
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 25 of 77 Page ID #:105




 receiving a large volume of counterfeit cell phone parts from Du

 that would be shipped to the United States from China.             Du

 claimed he was part of a sophisticated scheme that was able to

 evade inspection and seizure of these shipments by U.S. Customs

 officials and that he was capable of supplying millions of

 dollars in counterfeit cell phone parts to the UCAs.          Du

 frequently referred to another importer in Orange County (later

 identified as LE) as his biggest customer in the United States.

            c.    On February 3, 2015, at the conclusion of a

 meeting with HSI San Diego UCAs, Du and Sana were arrested.

            d.    Du pleaded guilty on May 11, 2016, in case No.

 16-930-L in the Southern District of California to violating 18

 U.S.C. ~ 371 (Conspiracy to Traffic in Counterfeit Goods and to

 Defraud the United States) and U.S.C. § 1956(h) (Conspiracy to

 Commit Money Laundering).      Du admitted the following regarding

 his interactions with LE in the factual basis of his plea

 agreement and plea agreement supplement, which I have reviewed:

      As part of arranging [Du]'s trip to the United States
      on February 2, 2015 to attend a meeting with SANA and
      others in Imperial County (as described in
      subparagraph II. B.9 of the Plea Agreement), [Du]
      planned to meet with another customer Chan Hung Le
      (`~Le") in Irvine, California. During [Du]'s meeting
      with SANA and others, [Du] informed them that [Du]'s
      customer in Irvine, California (Le) was [Du]'s biggest
      customer, and that Le's business was responsible at
      that time for $1,000,000 in sales from [Du] each
      month. [Du] communicated and coordinated with Le via
      text messages on February 2 and 3, 2015.

      From at least January 2012 to on or about February 10,
      2015 there was an agreement between [Du], Le, and
      others to (i) import counterfeit cellphone parts and
      other electronics parts, such as tablet devices,
      provided by [Du] in China from Saduan Industrial to Le
      and his businesses in Irvine, California (among other
                                 24
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 26 of 77 Page ID #:106




      locations in Orange County, California), such as EZ
      Elektronix, and (ii) defraud the United States by
      interfering with the lawful functions of the
      Department of Homeland Security, Customs and Border
      Protection by deceitful and dishonest means in the
      importation of those counterfeit parts.

      [Du] joined that agreement, knowing of its purpose and
      intending to help accomplish it.

      Beginning no later than January 5, 2012, [Du] sold at
      least $18,744,354 of cellular telephone and electronic
      components manufactured in China to Le in Orange
      County, California, for resale into the United States
      wholesale and retail markets through sales on Le's
      eBay sites, and through other means. The great
      majority of the $18,744,354 paid to [Du] by Le
      constituted the cost of goods Le procured from [Du],
      while a small portion of it constituted direct salary
      for [Du] and others.

      As [Du] knew, roughly half of the electronic
      components were counterfeit; that is, they bore
      registered trademarks (including logos and work marks)
      of electronics manufacturers such as, but not limited
      to, the Apple Inc. logo, or the registered marks of
      Samsung, HTC, Motorola, Nokia, LG, Microsoft, Asus,
      and Sony, which were spurious and not genuine.

      [Du] and Le each knew that the marks were counterfeit;
      that is, that they were spurious and not genuine, were
      identical to or substantially indistinguishable from
      the actual registered marks, and were likely to cause
      confusion, mistake, or to deceive.

      [Du] also agreed with Le to use specific methods to
      reduce the risk that counterfeit goods would be
      detected by United States and Chinese customs
      officials. These methods included using a special
      shipping agent for shipments containing counterfeit
      goods; affixing covering stickers obscuring the
      counterfeit trademarks from a quick inspection; and
      discussing the quality of counterfeit logos, marks and
      goods in the course of arranging specific shipments.

      In order to conceal and disguise his criminal
      activity, Le also developed a separate shipping
      channel for items bearing counterfeit marks. At Le's
      instruction, counterfeit items were sent by [Du] to a
      commercial mail box in Oklahoma under a fictitious
      business name. As both Le and [Du] knew, Le had
      arranged to have these Oklahoma shipments re-packaged
      domestically and shipped to Le in Orange County. On
                                25
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 27 of 77 Page ID #:107




      some occasions, in order to avoid any delay caused by
      the repackaging process, Le and [Du] would arrange for
      [Du]'s commercial carrier to re-route counterfeit
      shipment from Oklahoma to Irvine once the shipment had
      cleared customs. [Du] and Le frequently communicated
      using the text message program WhatsApp (with Le using
      the account name 17146235099@s.whatsapp.net and [Du]
      using the account name 8613530574073@s.whatsappnet),
      and through other means, to discuss specific shipments
      from [Du] in China and the means by which those
      shipments could be sent to avoid detection and
      inspection by United States or Chinese customs
      officials.

      As part of the conspiracy, [Du] knowingly sold Le more
      than $9.0 million of counterfeit goods in violation of
      law.

      As part of the conspiracy, from January 5, 2012 to
      February 10, 2015 [Du] agreed with Le to transmit a
      series of over 150 international wire transfers
      totaling $18,744,364 from bank accounts controlled by
      Le in the United States to a bank account used by [Du]
      and Saduan in Hong Kong SAR to pay for the merchandise
      sold by [Du], and thereby promote the carrying on of
      their unlawful counterfeit goods venture. [Du]
      knowingly and voluntarily participated in that
      agreement, by, among other things, receiving funds
      wired to the Hong Kong bank account, and by regularly
      communicating with Le and those working with Le
      regarding the planning and receipt of such wire
      transfers.

      H.    Communications Between LE and Du on Du's Cell Phone

      26.   Pursuant to a federal search warrant executed by HSI

 San Diego agents on Du's cell phone recovered during his arrest

 on February 3, 2015, computer forensic examination revealed

 electronic instant message communication between LE and Du

 dating back to 2012.     I have reviewed pertinent communications

 myself.

      27.   LE and Du talked in these messages about the shipping

practices described in Du's plea agreement, and reflected in the

information from Mostly Mail and Office Solutions described

                                     26
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 28 of 77 Page ID #:108




 above.   That is, their communications reflected the practice of

 sending counterfeit trademarked items (items with "logos") to

 the mail box service companies in Oklahoma and/or Texas under

 fictitious names for forwarding domestically to LE in Orange

 County once they had cleared U.S. customs, while shipping non-

 infringing ("no-logo") items directly to LE in Orange County.

 They also regularly discussed "copies" of products, as compared

 to "originals" or "OEM."      The following are examples of some of

 these communications:

            a.    On or about April 10, 2013, LE wrote to Du, "Stop

 shipment with Sony 1t26i ASAP...It has logo why r u sending to

 California????????"

            b.    On May 7, 2013, Du sent a picture of an iPhone 5

 digitizer assembly, and said, "They are iPhone 5 assembly

 copy...The display is same as original new...I suggest we can

 let[] customers have a try."

            c.    On or about May 13, 2013, Du wrote, "Only i5

 assembly copy version need to ship by FedEx today right? Other

 merchandise will delivery by dhl today," and LE responded, "Ok"

 and then "Only no logo goods shipped directly," to which Du

 responded, "Then only 50x iPad mini digitizer b1k...The rest [of

the] items have to ship to ok [Oklahoma] address."

            d.    On or about June 25, 2013, LE asked `why moto

 xt811 in CA package? Stop it. Call agent ASAP. If u don't stop

package custom will seize it.       U can't save shipping fee by risk

like this."


                                     27
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 29 of 77 Page ID #:109




            e.    On or about June 26, 2013, Du offered LE a Nokia

 digitizer for $27/unit, noting, "It's not OEM New. It's copy

 grade looks new.      US$42/unit for OEM new."    Later in this chat,

 Du and LE discussed that Du did two shipments that day, "CA and

 OK.   CA shipment is for urgent items."       LE then wrote, ~~There is

 another way...When Oklahoma package with i5 clear[s] custom[s,]

 U can contact DHL and request change address to CA...That[] way

 I can get it faster."     LE then followed up about the quality of

 the Nokia digitizer copy, asking if Du had tested it.          Du

 responded, "Copy one function is good as original... It's slower

 when you test touch."     LE asked, "What about look?" and Du

 responded, "Looks good...It's new," after which LE said "Ok send

 me 50pcs to test."     Du then reiterated, "Copy touch function is

 slower than original," to which LE responded, `~A little is ok...

 They are a lot cheaper."

                  i.    Based on my training and experience and

 knowledge of this investigation, I believe that in this

 exchange, Du was stating explicitly that the digitizer he was

offering was not an authorized, or "OEM," component, but was a

"copy," with a noticeably slower touch function, and that the

OEM part would cost substantially more.         In the same chat

exchange, LE was explaining a variation on the scheme to try to

get the Oklahoma-addressed packages more quickly, by having Du

request their rerouting to California as soon as they cleared

customs.    Thus, he was making clear that the shipment to
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 30 of 77 Page ID #:110




 Oklahoma was specifically in order to evade U.S. customs

 inspections.

            f.    On or about October 22, 2013, LE told Du that all

 of the Samsung Galaxy S3 components that Du had shipped lately

 were improperly manufactured, with the `wrong lens" and "2 extra

 buttons at bottom."     LE then sent two photos depicting what

 appears to be an actual S3 and one of the copies sent by Du

 side-by-side to show Du the differences.        The Samsung brand logo

 is clearly visible on both devices.        Du responded by saying this

 was how the supplier was making them, and explicitly saying

"It's not OEM lens."      LE replied that he ~~can not use" the

 components and would return them.        LE then noted that on the

 white version of the component from this supplier, the lens was

 better: "White they used ok lens."        Du said he had called the

 supplier, who acknowledged that the supplier used a lower-cost

 lens on the blue version of the component.        LE responded that

 this was "stupid" of the supplier, because "The blue lens is

 very cheap," and everyone would return the blue components.           Du

 responded, "This is Chinese market..."

            g.    On or about December 3, 2013, LE asked why Du's

 shipments to Oklahoma were so slow, and Du replied, "it's our

fastest Chan, since it has logo."         LE then told Du that another

 Chinese supplier did not have this issue, "Her dhl direct same

to CA or OK," thus showing that LE had the same two-state

 arrangement with other suppliers.




                                     29
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 31 of 77 Page ID #:111




            h.    On or about December 9, 2013, LE told Du to

 contact DHL and reroute packages to California, saying "Only

 reroute packages that JUST CLEAR CUSTOM... Remember, only

 reroute when it just CLEAR CUSTOM...only when it CLEAR CUSTOM, I

 REPEAT...If u reroute it before it clear custom, u will lose the

 package... So make sure REROUTE AFTER CUSTOM CLEARANCE."

            i.    On or about February 11, 2014, LE complained that

 Du's shipments didn't move fast enough, and Du suggested as one

 solution that LE "use more name, then they will accept" -

 meaning, then the weight limits that were inhibiting his ability

to ship multiple packages at a time would not apply, since the

 packages would be going to different people.         LE responded,

 ~~Use: [J.V. and M.N.].    Both names for OK address."       (As noted

above, these were the names of LE's employees used to receive

shipments at the Oklahoma drop-shipment location.)          When Du

responded with skepticism that this would work, LE said that one

of his other suppliers did this "with no problem" and that

multiple shipments could go to the same address as long as they

had "different receiver name."       Thus, in this chat, LE was again

making explicit his similar arrangement with other suppliers,

and that he was using his employees' names to evade

import/export problems.

            j.    On or about April 2, 2014, LE told Du "I think

Oklahoma is having problems.       Stop all shipments to OK

immediately."     Du responded by saying that he would ship to

Texas that day instead.      The next day, LE asked, "R u shipping
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 32 of 77 Page ID #:112




 to texas today?    Please change company name to JVU Unlock," and

 Du wrote he would call the shipper right away.         (This shipment

 appears to be the outlier received at the Texas location much

 later than other shipments, and with a new company name to

 disguise the recipient, as described above.)

             k.    On or about April 17, 2014, LE asked Du about a

 Motorola battery, and whether Du could get the "same as before,"

 to which Du responded, "Copy right?"        LE confirmed that was what

 he wanted and said to "Send fast."

             1.    Finally, throughout the period of these chats, LE

 and Du would regularly reference wires being sent from LE to Du

 for payment for the purchased electronics parts.         These ranged

 in amount from approximately $50,000 to $440,000, and were most

 commonly in amounts of either $98,000 or $99,000.

      I.     HSI Search Warrants at ~Z ~lektronix in February 2015

      28.    Based on my participation in the following events, I

 know that on February 9, 2015, shortly after Du's arrest, HSI

 Orange County agents executed a federal search warrant for

 counterfeit Apple cell phone parts at LE's EZ Elektronix

 warehouse location in Lake Forest, California.         Agents seized

 approximately 148 counterfeit Apple cell phone parts during the

 search, as identified by brand protection experts sent by Apple,

 and also observed thousands of "Samsung" branded cell phone

 parts.    After Samsung representatives confirmed that parts

 observed by agents were counterfeit, I requested and obtained a

 roll-back search warrant for the same location to seize


                                     K~~
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 33 of 77 Page ID #:113




 counterfeit Samsung cell phone parts.        That warrant was executed

 on February 12, 2015.     Agents seized approximately 5,100 Samsung

 cell phone digitizers, 1,800 Samsung tablet digitizers, 250

 Samsung batteries, 45 Samsung chargers, and 225 Samsung stylus

 pens.   Approximately 6,000 of the 6,900 phone and tablet

 digitizers (about 870) and all of the batteries were determined

 to be counterfeit based on physical and visual testing of each

 individual part.    Testing performed by Samsung on the chargers

 and stylus pens determined that those parts appeared to be

 consistent with genuine parts.

      J.    Review of LE's eBay Sales

      29.   An analysis of eBay records relating to sale of cell

 phone parts on eBay stores "EZ Elektronix," "usmobileparts,"

"gadgetfix," and "fix2save" revealed that between February 2012

 and February 2015, LE appears to have sold tens of thousands of

 cell phone parts to thousands of customers through auction

listings on these four stores.       As a representative sample of

the large volume of sales records obtained from eBay, a more

detailed analysis was conducted of the auction listing records

for the "EZ Elektronix" store between August 2014 (six months

prior to the HSI search warrants February 2015) and August 2015

(six months after the HSI search warrants February 2015).

Review of these records showed the following:

            a.    A total of 10,065 cell phone repair parts (to

include LCD screens, digitizers, frames, etc.) were sold on LE's

"EZ Elektronix" eBay store under listings that were created


                                     32
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 34 of 77 Page ID #:114




 between August 10, 2014 and January 29, 2015.         No listings

 appear to have been created on this store between January 29,

 2015 and February 9, 2015 (the date of the first HSI search

 warrant in 2015, shortly after Du's arrest on February 3, 2015).

                  i.    Of these items, 4,089 (approximately 400)

 were sold under auction listings that specifically described the

 part being sold as "OEM" or "new OEM."

                  ii.   Another 142 items (approximately 1%)

 included the word ~~new" in the title of the listing without

 describing the parts as "OEM."

                  iii. The listing title for 641 of these items

 (approximately 60) specifically described the parts as

"replacement" without including "OEM" in the title of the

 listing.

                  iv.   None of the 10,065 items sold during this

 time period were listed as "OEM replacement" parts.          The words

"generic" or "refurbished" did not appear in the titles for any

 of the listings.

                  v.    Virtually all of the remaining listings

 specifically identify a brand and model number associated with

the part being listed but do not include "OEM," "new," or

"replacement" in the title of the listing.

            b.    A total of 5,229 cell phone repair parts (to

include LCD screens, digitizers, frames, etc.) were sold on LE's

"EZ Elektronix" eBay store under listings that were created

 between February 9, 2015 and August 6, 2015.


                                     33
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 35 of 77 Page ID #:115



                  i.    Of these items, 429 (approximately 80) were

 sold under auction listings that specifically described the part

 being sold as "OEM" or "new OEM."

                  ii.   Another 371 items (approximately 70)

 included the word "new" in the title of the listing without

 describing the parts as "OEM."

                  iii. The listing title for 742 of these items

 (approximately 140) specifically described the parts as

"replacement" without including "OEM" in the title of the

 listing.

                  iv.   Only one of the 5,229 items sold during this

 time period was listed as an "OEM replacement" parts.          The words

"generic" or "refurbished" did not appear in the titles for any

 of the listings.

                  v.    Virtually all of the remaining listings

 specifically identified a brand and model number associated with

the part being listed but did not include "OEM," "new," or

"replacement" in the title of the listing.

      K.    Review of LE's Bank Records and PayPal records and
            Identification of Other Suppliers

      30.   Review of banking records for accounts held or

controlled by LE and review of PayPal records for eBay stores

run by LE, including "gadgetfix," "gadgetfixwholesale,"

"fix2save," and "usmobileparts," for the period between February

2012 and February 2015 (the dates of search warrants by HSI at

LE's premises) showed the following:



                                     34
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 36 of 77 Page ID #:116




            a.    Five Wells Fargo business checking accounts

 controlled by LE received payments directly from PayPal for

 sales via LE's online eBay stores.       PayPal records confirmed

 these payments were for the sale of cell phone and tablet parts.

 Several "PayPal transfers" were credited to LE's bank accounts

 each month from the sale of such parts.

            b.    Between late April 2012 and early February 2015,

 LE sent a total of approximately $39,893,468.50 by wire transfer

 from three of these same Wells Fargo accounts to three large

 suppliers in China: Du's company (Saduan) and two other

 companies, identified as ~~A List Technology (HK) Co. Ltd." (~~A

 List") and ~~Mobile Communication Parts (HK)" ("Mobile").

            c.    From late April 2012 to early February 2015, LE

 wired to Saduan approximately $18,500,000.        The last wire

transfer from LE to Saduan for $150,000 was sent on February 10,

 2015, approximately one week after Du's arrest.

            d.    Further investigation of the other two companies,

A-List and Mobile, showed that customs records reflected that

these two companies also shipped parts to LE in the same pattern

as the shipments from Du.       That is, A-List and Mobile shipped

parts both to "JV Trading Solutions," "JVU Unlock," or J.V, at

the Mostly Mail box in Oklahoma and the Office Solutions box in

Texas, as well as to Pac Depot (or variations on this name) at

mailboxes in Orange County, California.         LE's communications

with Du via chat, some of which are described above, corroborate

that LE had the same arrangement with other Chinese suppliers as


                                     35
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 37 of 77 Page ID #:117



 he had with Du.    Therefore, I believe that A-List and Mobile

 were shipping parts bearing counterfeit marks to the Oklahoma

 and Texas mailboxes in the same way as Du and his company, while

 shipping unmarked parts directly to LE in Southern California.

       L.    Infolcsnation from Federal Express

       31.   On or about September 14, 2016, I received records

 from Federal Express regarding shipping records and account

 information relating to names, mailing addresses, phone numbers,

 and email addresses associated with LE's eBay and PayPal

 accounts.    These records included account and billing

 information, access logs, and international and domestic

 shipping records for accounts that were associated with LE and

 several of his business names.       The searches conducted by

 Federal Express for the information I requested appear to have

 been conducted on or about June 15, 2016.         The data detailed

 below was current as of that date.

             a.   ~~EZ Elektronix," ~~Pac Depot," and ~~Gadgetfix

Corporation" each had an account with FedEx, but "Chan Le" was

listed as the contact person and Linkoping@gmail.com was listed

as the contact email for each profile, corroborating that they

were all LE's business accounts.          Records obtained from Google,

Inc. indicated that this email address was registered to "Chan

Le."   This same email address is also listed on eBay and PayPal

records for the EZ Elektronix eBay store.




                                     36
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 38 of 77 Page ID #:118




               b.   The phone number listed for these accounts was

 714-623-5099.      This is the same phone number used to send and

 receive the messages with Du described above.

      M.       Information on International Shipments

         32.   The following is an analysis of shipping records data

 provided by DHL, Federal Express, and CBP for international and

 domestic shipments associated with LE and several of his

 business names during LE's operation of the smuggling scheme in

 Oklahoma, Texas, and Irvine, between April 2012 and February

 2015:

               a.   A total of 88 international shipments of cell

 phone parts were sent from Hong Kong/China to Office Solutions

in Greenville, Texas under the name "JV Trading Solutions" or

"JVU Unlock" between April 29, 2012 and April 8, 2014.           The

 combined gross weight of these shipments was approximately

 1,536.5 kilograms.

               b.   A total of 1020 international shipments of cell

phone parts were sent from Hong Kong/China to Mostly Mail in

Weatherford, Oklahoma under the name "JV Trading Solutions" or

"JVU Unlock" between May 5, 2012 and February 4, 2015.           The

combined gross weight of these shipments was approximately

20,840.6 kilograms.

               c.   A total of 1027 international shipments of cell

phone parts were sent from Hong Kong/China to mailing addresses

and virtual offices in Southern California under the name "Pac

Depot" and/or the name of H.B. (as described above, believed to


                                     37
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 39 of 77 Page ID #:119




 be LE's mother-in-law).      The combined gross weight of these 1027

 shipments was approximately 21,372.9 kilograms.         Notably, the

"Pac Depot" addresses to which these "safe" shipments were sent

 were also used to receive the forwarded domestic shipments of

 parts that were initially shipped from Hong Kong/China to the

 mailboxes in Oklahoma and Texas.

      33.   In total, the international shipping records indicate

 that LE received 2,127 shipments of cell phone parts from Hong

 Kong/China between April 2012 and February 2015.         Out of that

 total, 1,108, or approximately 520, were sent through the

 mailboxes in Oklahoma and Texas.       I believe that this indicates

 that approximately 520 of the total number of the international

 shipments of cell phone parts received by LE during this time

 contained goods bearing counterfeit marks.        Calculating based on

 the shipments' weights reflects approximately the same

 proportion: the combined gross weight of all 2,127 shipments was

 approximately 43,750 kilograms, and the shipments sent through

 the mailboxes in Oklahoma and Texas weighed approximately

 22,377.1 kilograms, resulting in approximately 510 representing

 counterfeit goods.

      N.    Resumption of Conspiracy with Du

      34.   In February 2019, I reviewed bank records for LE's

 wire transfer activity for the time period between the HSI

search warrants in February 2015 up to August 2018.           Beginning

in May 2018, LE began to transfer large sums of money to a

company in Hong Kong called ~~Honape Industrial CO., Limited"
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 40 of 77 Page ID #:120




 ("Honape").     Internet searches for Honape indicated that Honape

 was registered as a business in Hong Kong on March 19, 2015 and

 was formerly registered as `~Saduan Industrial CO., Limited"

 (i.e. Du's company, Saduan).      On or about February 28, 2019, I

 accessed publicly available business registration records on the

 Hong Kong government "GovHK" website (https://www.gov.hk) and

 confirmed the following:

            a.    ~~HONAPE INDUSTRIAL CO., LIMITED" was incorporated

 in Hong Kong on November 18, 2009 under the name "SADUAN

 INDUSTRIAL CO., LIMITED."

            b.    The name of the company was changed to "HONAPE

 INDUSTRIAL CO., LIMITED" on March 19, 2015.

            c.    As of February 28, 2019, GovHK shows the ~~Name

 Status" for Honape as "current" and the "Company Active Status"

 as "live."

            d.    A Form NARl `Annual Return" dated November 18,

 2015 shows "Hong Wei Du" (i.e., Du) as the "director" of Honape.

 No other executives or officers are listed on the document.

            e.    The same NARl dated November 18, 2015 shows "Hong

 Wei Du" as the sole shareholder of all 10,000 company shares.

            f.    A Form NARl ~~Annual Return" dated November 18,

 2018 confirms that the information on the NAR1 filed in 2015

 remains unchanged with the exception of a change of office

 address for Honape.     Both the new address and the previous

 address listed in 2015 are located in Kowloon, Hong Kong.

According to the NAR1 filed November 18, 2018, "Hong Wei Du"


                                     39
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 41 of 77 Page ID #:121




 remains the "director" of Honape, no other executives or

 officers are listed, and Du remains the sole shareholder of the

 company.

      35.   According to Department of Homeland Security border

 crossing records, Du was removed by law enforcement officials

from the United States on a flight to China on September 26,

 2017, after the completion of his prison sentence.

      36.   Between May 29, 2018 and August 30, 2018, LE sent

 $2,591,000 over 20 wire transfers to Honape from the same Wells

 Fargo business checking account used between 2012 and 2015 to

 wire approximately $11 million to Du under the name "Saduan

 Industrial CO., Limited."      The frequency and amounts of these

 wire transfers are consistent with LE's previous money

laundering activity during the smuggling conspiracy with Du from

2012 to the time of Du's arrest in February 2015.

      O.    Undercover Purchase of Counterfeit Items on eBay in
            November 2018

      37.   On or about October 19, 2018, I confirmed that all

four of LE's online stores on the eBay website ("gadgetfix,"

"gadgetfixwholesale," "fix2save," and "usmobileparts,") were

still open.    I observed that they contained several hundred

active auctions for cell phone parts and accessories for major

trademarked brands, including Apple and Samsung.          The auctions

listed both generic "replacement" parts and also "OEM" parts

(sold as new and genuine) produced by or for the actual

trademark owner such as Apple or Samsung.         According to the

photographs associated with many of the OEM listings for Samsung

                                     CI~7
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 42 of 77 Page ID #:122




"LCD touch screen digitizers," the parts were packaged in what

 appeared to be factory-original product boxes that displayed

 registered Samsung trademarks on the packaging.

         38.   Between April 2013 and October 2018, I viewed auctions

 on these online stores several times.        Based on my examination

 of the auctions that appeared on October 19, 2018, it appears LE

 is still selling the same type of cell phone parts that he has

 been since my initial examination of these online eBay stores in

 2013.     The quantity of auctions do not appear to have decreased

 over that time, indicating that the volume of LE's business has

 not been substantially impacted by the HSI search warrant in

 2012 or the two HSI search warrants in 2015.

       39.     In November 2018, I purchased cell phone parts in an

 undercover capacity from each of LE's four eBay stores.          The

 U.S. Postal Service shipping label on all four parcels displayed

 the return address for each order as "15041 Bake Pkwy, Ste C,

 WWW GADGETFIX COM, Irvine, CA 92618-2540" (i.e. SUBJECT PREMISES

 A).   This address is the warehouse location for EZ Elektronix

 and is publicly listed on the Google Maps website

 (https://maps.google.com) as the business address for Pac Depot.

       40.     I purchased "LCD touch screen digitizers" for iPhone 7

 cell phones from each of the four stores.        One of these auctions

 on the "gadgetfix" store claimed that the item for sale was an

"OEM" (i.e. "genuine") Apple part.        Brand protection experts

from Apple subsequently physically examined the part and

 determined that it was a "generic" replacement part that was not


                                     41
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 43 of 77 Page ID #:123



 a genuine Apple LCD touch screen digitizer for an iPhone 7

 cellphone.       This part does not, as designed by Apple, bear any

 trademarks.       The auction, however, fraudulently claimed that the

 part was ~~OEM" when, according to Apple, it is not.

      41.    I also purchased several "LCD touch screen digitizers"

for Samsung Galaxy cellphones.       On November 7, 2018, I took

 detailed photographs of the Samsung parts and sent them to

 Samsung brand protection representatives for authenticity

 analysis.    Three of the auctions for these digitizers claimed

that the items were ~~OEM" Samsung parts.        Two of these

digitizers, purchased from the "gadgetfixwholesale" and

"fix2save" eBay stores, bore "Samsung" trademarks on the screen

of the devices and arrived in apparently genuine Samsung factory

packaging that displayed "Samsung" trademarks on the boxes.

             a.     The online auction on the eBay website for the

digitizer purchased from "gadgetfixwholesale" specifically

claimed the part to be a "genuine" Samsung part, describing the

item as ~~OEM Genuine Touch screen with LCD Display Assembly" and

~~Brand New in Samsung Service Box."

             b.     The online auction on the eBay website for the

digitizer purchased from "fix2save" specifically claimed the

part to be "OEM" in the title of the listing and described the

item as "LCD Display and Touch Digitizer Screen Assembly" and

~~Brand New in Samsung Service Box."

             c.     On or about November 7, 2018, Samsung brand

protection representatives conducted a preliminary review of the


                                     42
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 44 of 77 Page ID #:124




 product photographs and informed me that the "Samsung Service

 Boxes" in which the digitizers purchased from the

"gadgetfixwholesale" and "fix2save" eBay stores were delivered

 were not genuine Samsung factory packaging based on their

 finding that the "Samsung" trademarks on the boxes were

 counterfeit marks.     The marks on the boxes were similar to the

 Samsung mark, but lacked certain specific styling used in the

 Samsung mark.

      42.     Based on this notification, I reviewed the images of

 the "Samsung Service Boxes" on the online eBay auction listings

 for the two digitizers purchased from the "gadgetfixwholesale"

 and "fix2save" stores that were delivered in this counterfeit

 packaging.    The product images of the "Samsung Service Boxes"

 associated with both eBay auctions displayed the same

 counterfeit "Samsung" logo that appears on the counterfeit

 packaging delivered with the purchased parts.

      43.   On November 28, 2018, I was informed by brand

 protection representatives from Samsung that the LCD touch

screen digitizer purchased from "gadgetfixwholesale" was a

 counterfeit device based on the analysis of physical

characteristics of the part apparent in the product photographs

that I submitted to Samsung.

      44.   According to Samsung, the other Samsung digitizers

purchased from the "gadgetfix," "fix2save," and "usmobileparts"

eBay stores appear to be consistent with genuine Samsung

devices.


                                     43
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 45 of 77 Page ID #:125




      P.     Updated Analysis of International Wire Transfers

       45.   Review of all banking records available to the

 investigation at this time for accounts held or controlled by LE

 showed the following:

             a.   Between January 20124 and December 2018, LE sent a

 total of approximately $78,490,797 by international wire

 transfer to suppliers of cell phone parts in Hong Kong and

 China.

             b.   Of this total amount, $72,264,458 (approximately

 920) was sent to A-List, Mobile, and Saduan/Honape.          These are

 the same three companies that have been shown through the course

 of the investigation to have participated with LE in a

 conspiracy to traffic counterfeit goods into the United States

 from Hong Kong and China (refer to Section K).

      46.    Review of all known international wire transfers sent

 b y LE to A-List showed the following:

             a.   Between January 2012 and April 2018, LE sent a

 total of approximately $31,681,000 to A-List through

 international wire transfers.      Of this amount, approximately

 $12,447,000 was sent to A-List after the February 2015 search

 warrants by HSI at LE's premises.

      47.    Review of all known international wire transfers sent

 b y LE to Mobile showed the following:




     4 International shipping records indicate that the business
relationship between LE and the suppliers named herein predates
the earliest banking records (January 2012) available to the
investigation.
                                44
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 46 of 77 Page ID #:126




              a.   Between January 2012 and December 2018, LE sent a

 total of approximately $16,359,094 to Mobile through

 international wire transfers.      Of this amount, approximately

 $13,071,000 was sent to Mobile after the February 2015 search

 warrants by HSI at LE's premises.

      48.     Review of all known international wire transfers sent

 b y LE to Saduan/Honape showed the following:

              a.   Between January 2012 and February 2015, LE sent a

 total of approximately $21,727,364 to Saduan through

 international wire transfers.      These transfers stopped shortly

 after Du was arrested.

              b.   In May 2018, LE resumed the transfer of money by

 international wire transfer to Du under the new company name

"Honape Industrial CO., Limited" (refer to Section N of this

 affidavit).

              c.   Between May 2018 and December 2018, LE sent

 approximately $5,088,000 to Honape via international wire

 transfers.

      Q.      Updated Analysis of Import Activity

      49.   As with prior significant law enforcement actions

 involving LE or his businesses, it appears that LE's shipping

 and importation activity changed after the arrest of Du.           While

 the volume of wire transfers indicates that LE continues to

 import electronics parts in high volumes, importation records to

 addresses known to be used by LE at this point do not appear to

 be fully consistent with these money transfers, as described


                                     45
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 47 of 77 Page ID #:127




 below.     In addition, surveillance at LE's current warehouse

 shows deliveries of packages via non-standard channels, as also

 described below.    Therefore, it appears likely that the

 importation records reflect only a partial picture of LE's

 current practices, and that he may be using names, addresses, or

 methods not yet identified to bring his products into the United

 States.

      50.    The following is an analysis of shipping records

 provided by CBP for international shipments associated with LE

 and several of his business between February 2015 and March

 2019:

             a.   For a period of approximately two weeks after the

 HSI search warrant on February 12, 2015, LE did not receive any

 international shipments at any of the addresses known to be

 associated with LE or his businesses in California.          On or about

 February 28, 2015, imports of cellphone parts from A-List,

 Mobile, and other suppliers in China and Hong Kong resumed to

 known Gadgetfix and Pac Depot addresses in California.          Based on

 shipping records for imports consigned to Pac Depot and

 Gadgetfix, it appears LE moved to another warehouse located at

 15041 Bake Parkway in Irvine, California (PREMISES A), as of

 Friday, May 29, 2015.     Shipments from A-List, Mobile, and other

 suppliers in China and Hong Kong continued without interruption

 at the new address the following Monday, June 1, 2015.

             b.   Between February 28, 2015 and March 5, 2019, a

total of 2,739 international shipments of cell phone parts were


                                    ~
                                    [
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 48 of 77 Page ID #:128




 sent from Hong Kong/China to either Gadgetfix or Pac Depot to LE

 or his business addresses in California.        (Some of these

 shipments weighed two pounds or less, which I believe are likely

 returns.)    Between June 1, 2015 and March 5, 2019, 2,607

 shipments were received at PREMISES A, specifically.

             c.   934 of these shipments were from A-List.        Only 44

 of these shipments appear to be directly tied to Mobile, based

 on shipper name, address, or phone number.        Since February 2015,

LE has transferred a comparable amount of money to A-List

(approximately $12 million) and Mobile (approximately $11

 million).    This significant discrepancy in shipment volume

 between two suppliers who are receiving nearly the same

compensation from LE indicates that Mobile is likely either

 sending shipments to LE at PREMISES A under a different name or

they are sending shipments to LE at an address that is unknown

to HSI at this time.

             d.   As noted above, between May 2018 and December

2018, LE sent approximately $5,088,000 to Honape via

international wire transfers.       International shipping records

show no shipments to known addresses associated with LE and his

businesses that were shipped under the name "Honape" or any

other business name known to be associated with Du during this

timeframe.    Thus, as with Mobile, I believe this indicates that

Honape/Du is also either sending shipments to LE under a

different name, or to an as-yet undiscovered address.




                                     47
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 49 of 77 Page ID #:129




        R.    Surveillance at PREMISES A in January 2019

        51.   On January 8, 2019, I conducted a surveillance at

 PREMISES A.       At approximately 12:30 p.m., a black Honda Accord

 sedan arrived at the premises and backed into the loading dock

 area of the warehouse.      California DMV records identified the

 driver of the vehicle as an individual with the initials M.B.

 The Honda sedan did not bear any logos or markings that would

indicate that the car was in some way used by a legitimate

express consignment carrier such as UPS, Federal Express, or

 DHL.   M.B. was not wearing any kind of uniform or hat that would

identify him as an authorized delivery driver for a known

express carrier.

              a.    M.B. got out of the sedan and began to unload

approximately ten large cardboard boxes that were covered in

 yellow tape.      The boxes were similar in size and appearance to

other shipments of counterfeit cellphone parts I and other HSI

agents have observed being sent to LE from China and Hong Kong,

for example in customs seizures described above.          M.B. stacked

the boxes on the edge of the loading dock and a Pac Depot

employee came from inside the warehouse to load the boxes on a

hand cart.     The employee took the boxes back into the warehouse

and parked the cart next to a workbench.         He then took one of

the boxes off the cart, cut into it, and began to take out the

contents.     M.B. went into the office area of the premises

through the pedestrian door next to the loading dock.           M.B. came

back out of the warehouse and moved so an official USPS truck


                                     ~;
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 50 of 77 Page ID #:130




 could pull into the loading dock.        He then left the parking lot

 in the black Honda sedan at approximately 12:35 p.m.

            b.    At approximately 12:36 p.m., a marked DHL

 delivery truck arrived and backed into the loading dock next to

 the USPS truck.    A uniformed DHL employee got out of the truck

 and unloaded approximately eight large cardboard boxes that were

 covered in yellow tape.      The boxes were similar in size and

 appearance to boxes known to be used by LE to receive shipments

 of counterfeit cellphone parts from China and Hong Kong.           They

 also matched the size and appearance of the boxes delivered by

 M.B. in the Honda sedan a few minutes earlier.

            c.    At approximately 1:00 p.m., two Pac Depot

 employees began to open the boxes by the workbench received from

 the Honda sedan.    I observed that the interiors of the boxes

 were lined with a layer of solid Styrofoam.         I observed the

 warehouse employees remove bubble-wrapped bundles from the boxes

 that were also consistent with cellphone and tablet LCDs

 received by LE in the past.      This is consistent with the

 packaging used by LE to receive shipments of counterfeit cell

 phone parts from China and Hong Kong that were recovered from

 previous customs seizures and search warrants.

            d.    At approximately 1:17 p.m., I observed a Pac

 Depot employee unwrap the bubble-wrap bundles and observed that

 the bundles contained stacks of tablet LCD screens.          These items

 appeared to be consistent with the types of items LE has

 purchased from counterfeit suppliers in the past.


                                     ~•
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 51 of 77 Page ID #:131




      52.   On January 11, 2019, I conducted another surveillance

 at PREMISES A.

              a.   At approximately 10:10 a.m., three Pac Depot

 employees staged pallets, trash bags, and several of the large

 yellow DHL shipping boxes outside the loading dock at what

 appeared to be the beginning of their work day.         They loaded

 these items onto dollies and hand carts and took them to a trash

 compactor in the middle of the parking lot of the warehouse

 complex (this area was publicly accessible, and appeared to be

 shared by the entire complex, and not part of any individual

 warehouse space).     The large yellow boxes were similar in size

 and appearance to boxes used by LE to receive shipments of

 counterfeit cellphone parts from China and Hong Kong, as

 described above.     The employees did not put anything into the

 small dumpster adjacent to the loading dock.         After placing all

the boxes and bags into the compactor the employees returned to

 PREMISES A.

              b.   At approximately 10:24 a.m., I entered the

 concrete enclosure of the trash compactor.         No one entered the

 compactor enclosure or used the compactor after the Pac Depot

 employees took the boxes and other trash from PREMISES A to the

 compactor.    I observed several of the large, yellow-taped DHL

 shipping boxes in the compactor and entered the compactor to

inspect the labels on the boxes.          I recovered several shipping

labels and invoices addressed to "PacDepot" and "Gadetfix Inc"

from the compactor.      The shipping labels appeared to have been


                                     50
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 52 of 77 Page ID #:132




 removed from several of the yellow-taped DHL boxes in the

 compactor.

                  i.    Two of the invoices were from a company

 called ~~HK ATOUCH CO., LIMITED" (~~HK ATouch") in Hong Kong.

 Each invoice was dated January 3, 2019, was for 800 "cell phone

 LCD replacement screens," and listed a declared value of

"$1,200.00" for each shipment.        The invoices were written to the

 attention of "CHAN LE" and listed a cellphone number (714-623-

 5099, i.e., the same phone number LE used between 2012 and 2015

 to coordinate the smuggling scheme with Du).

                  ii.   According to customs records, between July

 1, 2018 and March 2, 2019, HK ATouch sent approximately 129

 shipments of cell phone parts to ~~Gadgetfix" at PREMISES A.

            c.    At approximately 1:15 p.m., a white Toyota Sienna

 minivan (~~Minivan 1") arrived at PREMISES A and backed into the

 loading dock.    California DMV records identified the male driver

 as an individual with the initials Y.F. and the female passenger

 as an individual with the initials Y.X.X.        Both Y.F. and Y.X.X.

 got out of the vehicle after it was parked at the loading dock.

 Two Pac Depot employees unloaded approximately 15 large yellow-

 taped boxes from the vehicle and put them on a hand cart at the

 edge of the loading dock.      When all the boxes were unloaded from

 the minivan, Y.X.X. returned to the front passenger seat.           At

 approximately 1:30 p.m., Y.F. entered the vehicle and drove out

 of the lot.




                                     51
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 53 of 77 Page ID #:133




       53.   Surveillance of the loading dock at PREMISES A over

the following two weeks showed the following:

             a.     On January 15, 2019, Y.F. arrived at the loading

 dock at approximately 12:15 p.m. in Minivan 1.         A Pac Depot

 employee unloaded 19 yellow-taped boxes from Minivan 1 and took

them on a cart into PREMISES A.        Y.F. then left a few minutes

later.

             b.      On January 17, 2019, a white minivan arrived at

the loading dock at approximately 11:13 a.m. but the driver and

license plate could not be identified due to impaired visibility

from rain.        A Pac Depot employee unloaded approximately 16

 yellow-taped boxes from the vehicle and took them on a cart into

PREMISES A.        The white minivan departed at approximately 12:28

p.m.

             c.     On January 18, 2019, M.B. arrived at the loading

dock at approximately 12:48 p.m. in the black Honda Accord sedan

seen previously.       A Pac Depot employee unloaded eight yellow-

taped boxes from the Honda and took them on a cart into PREMISES

A.     M.B. left a few minutes later.

             d.      On January 21, 2019, Y.F. arrived at the loading

dock at approximately 11:55 a.m. in Minivan 1.          A Pac Depot

employee unloaded 15 yellow-taped boxes from the minivan and

took them on a cart into PREMISES A.        Y.F. departed at

approximately 12:10 p.m.

             e.     On January 22, 2019, M.B. arrived at the loading

dock at approximately 1:28 p.m. in the black Honda Accord sedan.


                                     52
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 54 of 77 Page ID #:134




 A Pac Depot employee unloaded ten yellow-taped boxes from the

 vehicle and took them on a cart into PREMISES A.         M.B. departed

 a few minutes later.

            f.    On January 23, 2019, a second white Toyota Sienna

 minivan, with a different license plate from the previously seen

 minivan ("Minivan 2") arrived at the loading dock at

 approximately 2:13 p.m.     California DMV records identified the

 driver of the vehicle as an individual with the initials J.C.           A

 Pac Depot employee unloaded 13 yellow-taped boxes from Minivan 2

 and took them on a cart into PREMISES A.        J.C. departed a few

 minutes later.

      S.    Further Investigation of J.C. and LCTech

            g.    According to DHL billing records, the shipping

 charges for the shipments to PREMISES A from HK ATouch in Hong

 Kong are being billed to a DHL account under the name ~~LCTECH

 INTERNATIONAL INC" (~~LCTech") located at 20539 E. Walnut Dr. N.,

in Walnut, California.      This address is publicly listed on the

Google Maps website (https://maps.google.com) as the business

address for LCTech.

            h.    J.C., the driver of Minivan 2, in which he

dropped off 13 boxes of cell phone parts on January 23, 2019, is

listed as the DHL account holder.

            i.    California DMV vehicle registration records link

J.C. and LCTech to another warehouse premises located at 20475

Yellow Brick Rd in Walnut, California.




                                     53
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 55 of 77 Page ID #:135




             j.    International shipping records obtained from CBP

 show that between November 3, 2018 and January 30, 2019, HK

 Atouch has sent 178 shipments of cell phone parts to "MDA TECH

 AND TRADE CO., LTD" (~~MDA") at this warehouse address on Yellow

 Brick Road.      Over the same approximate time period (November 8,

 2018 to January 30, 2019), HK Atouch sent 58 shipments of cell

 phone parts from Hong Kong to Gadgetfix at PREMISES A.

             k.    On February 19, 2019, I conducted an Internet

 search for ~~MDA TECH AND TRADE CO., LTD."       The first result

 linked to a business listing for ~~MDA TECH AND TRADE CO., LTD"

 on a Chinese website "TradeKey"

 (https://cn.tradekey.com/company/MDA-TECH-AND-TRADE-CO-LTD-

 7614313.html).      J.C. is shown as the contact on the business

 listing above a description of MDA as a distributor of "Apple

 parts & accessories, cellphone parts & accessories, game parts &

 accessories, consumer electronics IC components, and car

 electronics products."

       54.   On February 20, 2019, I conducted surveillance at the

 Yellow Brick Road warehouse premises.        At approximately 1:39

 p.m., Minivan 2 arrived, driven by J.C.        California DMV vehicle

 registration records show that Minivan 2 is registered to

 ~~LCTech International INC, or [J.C.'s name, reversed]" at that

 Yellow Brick Road address.

      55.      Based on my training and experience and knowledge of

 this investigation, I believe that this conduct is further

 evidence that, at a minimum, LE continues to use non-standard


                                     54
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 56 of 77 Page ID #:136




 shipping channels and mechanisms to receive cell phone parts

 from China/Hong Kong.

      T.     Conspiracy Remains Ongoing

      56.    Based on my training and experience, and the

 investigation as a whole, LE appears persistent over many years

 in continuing to commit violations of the Subject Offenses,

 notwithstanding his knowledge of law enforcement investigations

 into his conduct, including search warrants and seizures on his

 operations and the arrest of his co-schemer, Du.         In addition,

 given the large sums of money LE appears to have made as a

 result of his activity over many years (even in the face of law

 enforcement investigation), there is a significant likelihood

 that this activity continues, at least in some form, to the

 present.    The recent activity at his warehouse and related

 locations, as described above, coupled with the undercover

 purchases and LE's recent wire transfer and importation

 activity, supports this likelihood.

       U.    PREMISES B and CHAN LE

       57.   LE is believed to currently reside at 27562 Deputy

 Circle, Laguna Hills, California (PREMISES B)          As recently as

 March 28, 2019, HSI agents observed LE at this premises with

 T.T. and their children in the middle of the day.          Records

 obtained from T-Mobile in February 2019 show that LE remains the

 owner of the cellphone number he used to communicate with Du

 between 2012 and 2015.     Subscriber information for this number.

 lists LE as the billing contact for the account and PREMISES B


                                     55
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 57 of 77 Page ID #:137




 as the billing address on the account.        While T-Mobile only

 provided one day of records (November 29, 2018), these records

 indicate that several calls and text messages were sent

 throughout that day.     As of March 2019, California DMV

 registration records show several vehicles registered to T.T. or

 ~~Gadgetfix Corp or Chan LE" at PREMISES B.        As recently as March

 28, 2019, HSI agents have observed these vehicles parked in the

 driveway of PREMISES B.      During several surveillances conducted

 b y HSI agents at PREMISES A and B between January and March

 2019, LE and T.T. have been observed driving these vehicles

 either to or from PREMISES A and B.        As of March 29, 2019,

 business license records on the California Secretary of State

 website (https://businesssearch.sos.ca.gov/) show LE as the

 incorporator and registered agent for ~~GADGETFIX CORPORATION."

 LE and T.T. are both listed as "officers" and "directors" of the

 company according to the most recent Form SI-200 "Statement of

 Information" signed by LE and submitted to the California

 Secretary of State on November 11, 2018.        PREMISES B is listed

 as the address of record for LE and T.T. as officers of the

 company and PREMISES A is listed as the business premises.           The

 same information is listed on the SI-Form 200 for "EZ ELEKTRONIX

 CORPORATION" signed by LE and filed on April 20, 2018 and the

 Form SI-200 for ~~FIX2SAVE, INC" signed by LE and filed on August

 24, 2018.

       58.   As described above, LE has consistently used digital

 devices, in particular his personal phone, to conduct business


                                     56
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 58 of 77 Page ID #:138




 relating to the conspiracy described herein.         He has retained

 the same telephone number throughout the duration of the
                                                           and to
 conspiracy, and has used it to register shipping accounts

 communicate with co-conspirators, as described above.          I also

 know that applications such as WhatsApp, used by LE to

 communicate with Du, can be accessed across digital devices

 using the same account, such as by a phone and tablet, or a

 phone and computer.     Depending on user settings, these devices

 may retain all or some of the user's communications with other

 persons using the app.      Further, I believe that given the time
                                                               LE
 difference to Hong Kong/China (15 hours ahead of California),

 likely needs to communicate with his suppliers outside of normal

 Southern California business hours, and that he therefore likely

 needs to do so from his residence.        Therefore, I believe that

 there will be evidence relating to the Subject Offenses on

 digital devices used by LE.       I know, based on my training and

 experience and information obtained throughout this
                                                              s
 investigation, that LE is likely to have such digital device

 either on his person or at his residence.         As an officer and

                                                             al
 director for Gadgetfix, EZ Elektronix, and Fix2Save, person

 electronic devices belonging to or used by T.T. are also likely
                                                            and
 to contain evidence of the violations alleged in this case

 are also likely to be found at PREMISES A and B.          Depending on

 LE's location at the time of the search, I anticipate that his

 phone will be either on his person or nearby, while additional,

 particularly non-mobile, digital devices are likely to be at


                                      57
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 59 of 77 Page ID #:139




 PREMISES A and B.    Therefore, I believe there is probable cause

 to believe that evidence, fruits, and instrumentalities of the

 Subject Offenses will be found at PREMISES B and/or on LE's

 person, as well as at PREMISES A.

             VII. TRAINING AND EXPERIENCE ON DIGITAL DEVICESS

      59.   Based on my training, experience, and information from

 those involved in the forensic examination of digital devices, I

 know that the following electronic evidence, inter alia, is

 often retrievable from digital devices:

            a.    Forensic methods may uncover electronic files or

 remnants of such files months or even years after the files have

 been downloaded, deleted, or viewed via the Internet.          Normally,

 when a person deletes a file on a computer, the data contained

 in the file does not disappear; rather, the data remain on the

 hard drive until overwritten by new data, which may only occur

 after a long period of time.      Similarly, files viewed on the

 Internet are often automatically downloaded into a temporary

 directory or cache that are only overwritten as they are

 replaced with more recently downloaded or viewed content and may

 also be recoverable months or years later.




      5 As used herein, the term "digital device" includes any
 electronic system or device capable of storing or processing
 data in digital form, including central processing units;
 desktop, laptop, notebook, and tablet computers; personal
 digital assistants; wireless communication devices, such as
 paging devices, mobile telephones, and smart phones; digital
 cameras; gaming consoles; peripheral input/output devices, such
 as keyboards, printers, scanners, monitors, and drives; related
 communications devices, such as modems, routers, cables, and
 connections; storage media; and security devices.
                                 58
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 60 of 77 Page ID #:140




            b.    Digital devices often contain electronic evidence

 related to a crime, the device's user, or the existence of

 evidence in other locations, such as, how the device has been

 used, what it has been used for, who has used it, and who has

 been responsible for creating or maintaining records, documents,

 programs, applications, and materials on the device.          That

 evidence is often stored in logs and other artifacts that are

 not kept in places where the user stores files, and in places

 where the user may be unaware of them.        For example, recoverable

 data can include evidence of deleted or edited files; recently

 used tasks and processes; online nicknames and passwords in the

 form of configuration data stored by browser, e-mail, and chat

 programs; attachment of other devices; times the device was in

 use; and file creation dates and sequence.

            c.    The absence of data on a digital device may be

 evidence of how the device was used, what it was used for, and

 who used it.    For example, showing the absence of certain

 software on a device may be necessary to rebut a claim that the

 device was being controlled remotely by such software.

            d.    Digital device users can also attempt to conceal

 data by using encryption, steganography, or by using misleading

 filenames and extensions.      Digital devices may also contain

"booby traps" that destroy or alter data if certain procedures

 are not scrupulously followed.       Law enforcement continuously

 develops and acquires new methods of decryption, even for

 devices or data that cannot currently be decrypted.


                                     59
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 61 of 77 Page ID #:141




      2.    Based on my training, experience, and information from

 those involved in the forensic examination of digital devices, I

 know that it is not always possible to search devices for data

 during a search of the premises for a number of reasons,

 including the following:

            a.    Digital data are particularly vulnerable to

 inadvertent or intentional modification or destruction.          Thus,

 often a controlled environment with specially trained personnel

 may be necessary to maintain the integrity of and to conduct a

 complete and accurate analysis of data on digital devices, which

 may take substantial time, particularly as to the categories of

 electronic evidence referenced above.        Also, there are now so

 many types of digital devices and programs that it is difficult

 to bring to a search site all of the specialized manuals,

 equipment, and personnel that may be required.

            b.    Digital devices capable of storing multiple

 gigabytes are now commonplace.       As an example of the amount of

 data this equates to, one gigabyte can store close to 19,000

 average file size (300kb~ Word documents, or 614 photos with an

 average size of 1.5MB.

      3.    The search warrant requests authorization to use the

 biometric unlock features of a device, based on the following,

 which I know from my training, experience, and review of

 publicly available materials:

            a.    Users may enable a biometric unlock function on

 some digital devices.     To use this function, a user generally


                                    .~
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 62 of 77 Page ID #:142




 displays a physical feature, such as a fingerprint, face, or

 e ye, and the device will automatically unlock if that physical

 feature matches one the user has stored on the device.          To

 unlock a device enabled with a fingerprint unlock function, a

 user places one or more of the user's fingers on a device's

 fingerprint scanner for approximately one second.          To unlock a

 device enabled with a facial, retina, or iris recognition

 function, the user holds the device in front of the user's face

 with the user's eyes open for approximately one second.

            b.    In some circumstances, a biometric unlock

 function will not unlock a device even if enabled, such as when

 a device has been restarted or inactive, has not been unlocked

 for a certain period of time (often 48 hours or less), or after

 a certain number of unsuccessful unlock attempts.          Thus, the

 opportunity to use a biometric unlock function even on an

 enabled device may exist for only a short time.         I do not know

 the passcodes of the devices likely to be found in the search.

            c.    For these reasons, if while executing the

 warrant, law enforcement personnel encounter a digital device

 that may be unlocked using one of the aforementioned biometric

 features, the warrant I am applying for would permit law

 enforcement personnel to, with respect to every person who is

 located at the SUBJECT PREMISES during the execution of the

 searches and who is reasonably believed by law enforcement to be

 a user of a biometric sensor-enabled device that is (a) located

 at the SUBJECT PREMISES and (b) falls within the scope of the


                                     61
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 63 of 77 Page ID #:143




 warrant: (1) compel the use of the person's thumb- and/or

 fingerprints on the device(s); and (2) hold the device (s) in

 front of the face of the person with his or her eyes open to

 activate the facial-, iris-, and/or retina-recognition feature.

   VIII.       NON-LAW-ENFORCEMENT PERSONNEL TO ASSIST WITH SEARCH

       60.   Pursuant to 18 U.S.C. ~ 3105, HSI intends to have

 representatives of Samsung and Apple present during the

 requested searches in order to assist law enforcement in the

 identification of counterfeit Samsung and Apple marks.

                              IX. CONCLUSION

       61.   For all the reasons described above, there is probable

 cause to believe that LE has committed the Subject Offenses,

 that is: there is probable cause to believe that (1) LE has

 conspired and continues to conspire with his suppliers in China

 and various individuals connected to his businesses to defraud

 the United States, including by disguising his importation

 practices; to traffic in counterfeit goods; and to import goods

 into the U.S. contrary to law; (2) LE has conspired and

 continues to conspire to transmit and transfer funds from the

 United States to Hong Kong/China with the intent to promote the

 carrying on of his trafficking in counterfeit goods; (3) LE has

 conspired and continues to conspire to commit wire fraud and

 mail fraud by fraudulently offering counterfeit and unauthorized

 electronics parts for sale on his eBay stores and using

 interstate and foreign wires and the mails to carry out his

 scheme; and (4) LE has used the means of identification of


                                     .i
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 64 of 77 Page ID #:144




 numerous other persons during and in relation to this fraudulent

 activity.

      62.    Further, there is probable cause to believe that the

 items listed in Attachment B, which constitute evidence, fruits,

 and instrumentalities of the Subject Offenses will be found at

 the PREMISES A and PREMISES B and on CHAN LE's person, as

 described in Attachments A-1, A-2, and A-3.




                                          BRENT ROGAN, Special Agent
                                          Homeland Security
                                          Investigations

 Subscribed to and sworn before me
 this      day of            2019.




 HONORABLE KAREN E. SCOTT
 UNITED STATES MAGISTRATE JUDGE




                                     63
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 65 of 77 Page ID #:145




                               ATTACHI~ENT A-1

  PREMISES TO BE SEARCHED

       The premises to be searched is described as 15041 Bake

  Parkway, Unit C, in Irvine, California (`PREMISES A").          The

  structure is a white commercial office building with no trim and

  tinted office windows located in the Phoenix Business Center.

  The building appears to consist of ten distinct businesses,

  divided into units "A" through "L."       The building number "15041"

  is displayed in large gray numbers just below the roof-line at

  both ends of the building above units "A" and "L" and again in

  the middle of the building above unit "G."

       PREMISES A, Unit C, has the unit letter ~~C" displayed in

  white above the front entrance on the south side of the building.

  There are two "FedEx" signs on the front of PREMISES A, one a

  window decal and the other a canvas tarp, that identify unit "C"

  as a "FedEx Authorized ShipCenter."       PREMISES A appears to

  consist of two internal divisions: an "office" section on the

  east side of the unit accessible through a tinted glass door and

  a `warehouse" section on the west side of the unit that is

  accessible by two roll-up garage doors at a loading dock and an

  adjacent pedestrian door at the top of a small set of cement

  stairs.   The pedestrian door displays a sign that reads "NOTICE:

  Employees Only."




                                      1
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 66 of 77 Page ID #:146




                              ATTACIi~NT A-2

  PREMISES TO BE SEARCHED

       The premises to be searched is located at 27562 Deputy

  Circle, Laguna Hills, California (~~PREMISES B").        The structure

  is white two-story single-family residence, with a brown shingled

  roof, light blue facia and window panes, and gray and white

 "stacked-slate" stone trim.       The attached 3-car garage is on the

  east side of the residence.      Each of the three identical garage

  doors is painted blue and contains twelve small tinted windows

  along the top.    A "U" shaped white concrete driveway curves in

 front o~ the garage.      The wooden, brown double front door is on

  the southwest side of the residence (facing south) and is

  accessible by a stone foot path from the street and a sidewalk

 from the driveway.     The house number "27562" is painted in black

  numbers on a white background on the curb on Deputy Circle to the

  right of the stone foot path that leads to the front door.          The

  house number is also displayed on a rust-colored decretive sign

  affixed to the exterior wall of the residence to the right of the

  front door.




                                      1
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 67 of 77 Page ID #:147




                               ATTACHI~ENT A-3

  PERSON TO BE SEARCHED

          The person of CHAN HUNG LE (~~LE"), an Asian male born on

  August 30, 1974, with black hair, approximately five feet seven

  inches tall, weighing approximately 130 pounds, with brown/black

  eyes.     The search of LE shall include containers or conveyances

  that are within LE's immediate vicinity and control, including

  clothing and personal belongings, compartments, backpacks,

  wallets, briefcases, and bags at the location where the search

  warrant is executed.     It shall not include a body cavity or

  strip search.
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 68 of 77 Page ID #:148




                               ATTACHMENT B

 I.    ITEMS TO BE SEIZED

       1.   The items to be seized are evidence, contraband,

 fruits, or instrumentalities of violations of 18 U.S.C. ~ 371

 (Conspiracy to Defraud the United States, to Traffic in

 Counterfeit Goods in violation of 18 U.S.C. § 2320, and to

 Import Merchandise Illegally in violation of 18 U.S.C. ~ 545);

 18 U.S.C. ~ 1956(h) (Money Laundering Conspiracy); 18 U.S.C.

 ~ 1349 (Conspiracy to Commit Mail Fraud and Wire Fraud); and 18

 U.S.C. ~ 1028A (Aggravated Identity Theft) (the "Subject

 Offenses"), namely:

            a.    Cellular telephone and similar electronic device

 components bearing counterfeit trademarks, including but not

 limited to Samsung and Apple/iPhone products, as well as related

 packaging, containers, labels, labeling, and literature;

            b.    Records, documents, programs, applications or

 materials relating to the importation, acquisition, possession,

 purchase, manufacture, sale, shipment, handling, use, or

 distribution of any products bearing counterfeit trademarks,

 including any such records relating to the importation or

 shipment of such goods to locations other than 15041 Bake

 Parkway, Unit C, Irvine, California;

            c.    Records, documents, programs, applications or

 materials relating to the sale of misleadingly labeled or

 described electronics parts, such as parts advertised as OEM or

 otherwise suggested to be genuine consumer electronics brand-

 name parts;
                                     i
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 69 of 77 Page ID #:149




            d.    Records, documents, programs, applications or

 materials relating to the use of names of persons other than

 CHAN LE in connection with the importation, purchase, shipment,

 or receipt of products or packages bearing counterfeit

 trademarks;

            e.    Records, documents, programs, applications or

 materials relating to Hongwei Du, Saduan Industrial, Honape

 Industrial Co., Limited, A List Technology (HK) Co. Ltd., or

 Mobile Communication Parts (HK);

            f.    Any documentation, keys, or access codes showing

 ownership or control over storage or warehouse space or private

 storage areas;

            g.    Records, documents, programs, applications, and

 materials showing ownership, dominion, or control over the

 SUBJECT PREMISES;

            h.    Any records, documents, programs, applications,

 and materials consisting of or relating to communications with

 any representatives consumer electronics manufacturers (such as

 Apple, Samsung, and others);

            i.    Assets, and evidence of assets, derived from or

 used in connection with trafficking in counterfeit goods

 (including in connection with the promotion of the carrying on

 of that activity), such as United States and foreign currency

 (that is, U.S. currency or U.S. currency equivalent in excess of

 U.S. $500, including the first $500 if more than $500 is

 recovered), negotiable instruments, financial instruments,


                                     ii
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 70 of 77 Page ID #:150




 books, receipts, bank statements and bank records, money drafts,

 money orders and cashiers' checks, receipts, check registers,

 and bank checks;

             j.   Records, documents, programs, applications, and

 materials relating to the processing, secreting, transfer,

 concealment or expenditure of any proceeds derived from or used

 in connection with trafficking in counterfeit goods;

             k.   Records, documents, programs, applications, and

 materials reflecting or relating to the identity or location

 others involved in the Subject Offenses, such as photographs,

 travel records, or communications;

             1.   Any digital device which is itself or which

 contains evidence, contraband, fruits, or instrumentalities of

 the Subject Offenses, and forensic copies thereof.

             m.   With respect to any digital device containing

 evidence falling within the scope of the foregoing categories of

 items to be seized:

                  i.    evidence of who used, owned, or controlled

 the device at the time the things described in this warrant were

 created, edited, or deleted, such as logs, registry entries,

 configuration files, saved usernames and passwords, documents,

 browsing history, user profiles, e-mail, e-mail contacts, chat

 and instant messaging logs, photographs, and correspondence;

                  ii.   evidence of the presence or absence of

 software that would allow others to control the device, such as

 viruses, Trojan horses, and other forms of malicious software,


                                     iii
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 71 of 77 Page ID #:151




 as well as evidence of the presence or absence of security

 software designed to detect malicious software;

                  iii. evidence of the attachment of other devices;

                  iv.   evidence of counter-forensic programs (and

 associated data) that are designed to eliminate data from the

 device;

                  v.    evidence of the times the device was used;

                  vi.   passwords, encryption keys, biometric keys,

 and other access devices that may be necessary to access the

 device;

                  vii. applications, utility programs, compilers,

 interpreters, or other software, as well as documentation and

 manuals, that may be necessary to access the device or to

 conduct a forensic examination of it;

                  viii.       records of or information about

 Internet Protocol addresses used by the device;

                  ix.   records of or information about the device's

 Internet activity, including firewall logs, caches, browser

 history and cookies, "bookmarked" or "favorite" web pages,

 search terms that the user entered into any Internet search

 engine, and records of user-typed web addresses.

       2.    As used herein, the terms ~~records," "documents,"

 "programs," "applications," and "materials" include records,

 documents, programs, applications, and materials created,

 modified, or stored in any form, including in digital form on

 any digital device and any forensic copies thereof.


                                     iv
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 72 of 77 Page ID #:152




       3.   As used herein, the term "digital device" includes any

 electronic system or device capable of storing or processing

 data in digital form, including central processing units;

 desktop, laptop, notebook, and tablet computers; personal

 digital assistants; wireless communication devices, such as

 telephone paging devices, beepers, mobile telephones, and smart

 phones; digital cameras; gaming consoles (including Sony

 PlayStations and Microsoft Xboxes); peripheral input/output

 devices, such as keyboards, printers, scanners, plotters,

 monitors, and drives intended for removable media; related

 communications devices, such as modems, routers, cables, and

 connections; storage media, such as hard disk drives, floppy

 disks, memory cards, optical disks, and magnetic tapes used to

 store digital data (excluding analog tapes such as VHS); and

 security devices.

 II.   SEARCH PROCEDURE FOR DIGITAL DEVICES

       4.   In searching digital devices or forensic copies

 thereof, law enforcement personnel executing this search warrant

 will employ the following procedure:

            a.    Law enforcement personnel or other individuals

 assisting law enforcement personnel (the "search team") will, in

 their discretion, either search the digital device (s) on-site or

 seize and transport the devices) and/or forensic image (s)

 thereof to an appropriate law enforcement laboratory or similar

facility to be searched at that location.         The search team shall

 complete the search as soon as is practicable but not to exceed


                                     v
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 73 of 77 Page ID #:153




 120 days from the date of execution of the warrant.          The

 government will not search the digital device (s) and/or forensic

 image(s) thereof beyond this 120-day period without obtaining an

 extension of time order from the Court.

            b.    The search team will conduct the search only by

 using search protocols specifically chosen to identify only the

 specific items to be seized under this warrant.

                  i.    The search team may subject all of the data

 contained in each digital device capable of containing any of

 the items to be seized to the search protocols to determine

 whether the device and any data thereon falls within the list of

 items to be seized.     The search team may also search for and

 attempt to recover deleted, "hidden," or encrypted data to

 determine, pursuant to the search protocols, whether the data

 falls within the list of items to be seized.

                  ii.   The search team may use tools to exclude

 normal operating system files and standard third-party software

 that do not need to be searched.

                  iii. The search team may use forensic examination

 and searching tools, such as "Encase" and "FTK" (Forensic Tool

 Kit), which tools may use hashing and other sophisticated

 techniques.

             c.   If the search team, while searching a digital

 device, encounters immediately apparent contraband or other

 evidence of a crime outside the scope of the items to be seized,

 the team shall immediately discontinue its search of that device


                                      vi
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 74 of 77 Page ID #:154




 pending further order of the Court and shall make and retain

 notes detailing how the contraband or other evidence of a crime

 was encountered, including how it was immediately apparent

 contraband or evidence of a crime.

            d.    If the search determines that a digital device

 does not contain any data falling within the list of items to be

 seized, the government will, as soon as is practicable, return

 the device and delete or destroy all forensic copies thereof.

            e.    If the search determines that a digital device

 does contain data falling within the list of items to be seized,

 the government may make and retain copies of such data, and may

 access such data at any time.

            f.    If the search determines that a digital device is

 (1) itself an item to be seized and/or (2) contains data falling

 within the list of other items to be seized, the government may

 retain the digital device and any forensic copies of the digital

 device, but may. not access data falling outside the scope of the

 other items to be seized (after the time for searching the

 device has expired) absent further court order.

            g.    The government may also retain a digital device

 if the government, prior to the end of the search period,

 obtains an order from the Court authorizing retention of the

 device (or while an application for such an order is pending),

 including in circumstances where the government has not been

 able to fully search a device because the device or files

 contained therein is/are encrypted.


                                     vii
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 75 of 77 Page ID #:155




              h.   After the completion of the search of the digital

 devices, the government. shall not access digital data falling

 outside the scope of the items to be seized absent further order

 of the Court.

         5.   In order to search for data capable of being read or

 interpreted by a digital device, law enforcement personnel are

 authorized to seize the following items:

              a.   Any digital device capable of being used to

 commit, further, or store evidence of the offense(s) listed

 above;

              b.   Any equipment used to facilitate the

 transmission, creation, display, encoding, or storage of digital

 data;

              c.   Any magnetic, electronic, or optical storage

 device capable of storing digital data;

              d.   Any documentation, operating logs, or reference

 manuals regarding the operation of the digital device or

 software used in the digital device;

              e.   Any applications, utility programs, compilers,

 interpreters, or other software used to facilitate direct or

 indirect communication with the digital device;

              f.   Any physical keys, encryption devices, dongles,

 or similar physical items that are necessary to gain access to

 the digital device or data stored on the digital device; and




                                    viii
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 76 of 77 Page ID #:156




             g.   Any passwords, password files, biometric keys,

 test keys, encryption codes, or other information necessary to

 access the digital device or data stored on the digital device.

       6.    During the execution of this search warrant, with

 respect to any person who is located at the SUBJECT PREMISES

 during the execution of the search and who is reasonably

 believed by law enforcement to be a user of a biometric sensor-

 enabled device that is located at the SUBJECT PREMISES and fa11s

 within the scope of the warrant, the law enforcement personnel

 are authorized to: (1) depress the thumb- and/or fingerprints of

 the person onto the fingerprint sensor of the device (only when

 the device has such a sensor), and direct which specific

 finger s) and/or thumb (s) shall be depressed; and (2) hold the

 device in front of the face of the person with his or her eyes

 open to activate the facial-, iris-, or retina-recognition

 feature, in order to gain access to the contents of any such

 device.    In depressing a person's thumb or finger onto a device

 and in holding a device in front of a person's face, law

 enforcement may not use excessive force, as defined in Graham v.

 Connor, 490 U.S. 386 (1989); specifically, law enforcement may

 use no more than objectively reasonable force in light of the

 facts and circumstances confronting them.

       7.    The special procedures relating to digital devices

 found in this warrant govern only the search of digital devices

 pursuant to the authority conferred by this warrant and do not




                                     ix
Case 8:19-mj-00291-DUTY Document 3 Filed 04/12/19 Page 77 of 77 Page ID #:157




 apply to any search of digital devices pursuant to any other

 court order.




                                     x
